Citation Nr: 0418206	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation higher than 
ten (10) percent for service-connected bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1975; February 1979 to March 1982; September 1984 to 
January 1987; and September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Appeal to the Board was perfected.  

In February 2004, the veteran personally testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board.


FINDINGS OF FACT

1.  The veteran has Level II hearing in the right ear and 
Level V hearing in the left ear in accordance with Table VI, 
38 C.F.R. § 4.85, which corresponds to a 10 percent rating 
under 38 C.F.R. § 4.85, Table VII (Diagnostic Code 6100) 
(2003).

2.  The veteran is qualified for 38 C.F.R. § 4.86(a) 
consideration for exceptional hearing impairment in the left 
ear.  However, under 38 C.F.R. § 4.86(a), he has Level VIII 
hearing in the left ear, which, with Level II hearing in the 
right ear, corresponds to a 10 percent rating under 38 C.F.R. 
§ 4.85, Table VII (Diagnostic Code 6100) (2003).


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for service-
connected bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, 
VIa, and VII (Diagnostic Code 6100), and § 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that required a response to 
VCAA before the end of the statutory one-year period.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in March 2003, before the rating decision from which this 
appeal arises, the RO advised the veteran of his and VA's 
respective responsibilities in developing the claim.  The 
Board acknowledges that this letter in and of itself is 
insufficient for the purposes of a full and valid 
notification in that it did not notify the veteran of what 
specific evidence is needed for an increased evaluation for 
bilateral hearing loss (this letter referred only to a right 
ear hearing loss claim); nor does it appear to have been 
specific enough in terms of what evidence is needed to show 
entitlement to increased evaluation for hearing loss and what 
evidence the VA and veteran respectively are responsible for 
supplying.  Moreover, it did not ask the veteran for any 
relevant evidence in his possession or control that he wants 
to have considered or for which he wants assistance in 
obtaining.  See id.         

However, the Board finds that any defects as described above 
with respect to VCAA notification was later cured, and as 
such, amount to harmless error on the RO's part.  More 
specifically, the Board notes that, in late July 2003, after 
the issuance of the rating decision being appealed, the RO 
sent the veteran another, more detailed VCAA notice 
explaining the respective responsibilities of VA and veteran 
in developing the case, and discussing what must be shown for 
a bilateral hearing loss increased rating claim, what 
evidence is in the file, what evidence the VA would attempt 
to get on the veteran's behalf, and what evidence and 
information are still missing.  It also asked the veteran to 
"send . . . any additional information or evidence," and 
specifically advised him that he should contact the VA if he 
desires help in obtaining any missing items.  The record 
further indicates that the veteran apparently received and 
reviewed the notice, as he subsequently provided information 
about prior medical attention for hearing loss (in the 1980s, 
while in the National Guard) and submitted a personal 
statement in late July 2003, dated after the RO's letter was 
sent to the veteran.  

While the valid VCAA letter was not sent before the rating 
decision was issued, it was provided before the transfer and 
certification of the claim to the Board, and the content of 
the letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
after the issuance of the letter, the claim was re-evaluated 
as set forth in the Statement of the Case (SOC).  In the SOC, 
the veteran was put on notice as to what evidence and 
information are required to substantiate the claim, and what 
was considered in evaluating the claim.  Moreover, the SOC 
set forth the specific regulatory requirements concerning the 
duties to notify and assist.  The veteran and his 
representative then had an opportunity to supply further 
evidence and information.  This opportunity included personal 
appearance at a videoconference hearing in February 2004.  
Other than giving his hearing testimony, neither the veteran 
nor his representative submitted any written or documentary 
evidence after the issuance of the SOC.  Nor did the veteran 
take exception to any action or inaction by the RO with 
respect to his VCAA rights.  All VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence relevant to 
their claims.  Once this has been accomplished, due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
generally 38 C.F.R. § 20.1102 (harmless error).  In light of 
the foregoing, the Board finds that any procedural defect 
with respect to the timing of the VCAA notice was non-
prejudicial error, and that VCAA duty-to-notify obligations, 
including those arising under controlling precedent, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), have been 
met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including VA medical 
center (VAMC) records.  The veteran was provided a VA 
audiology examination and was given an opportunity to 
personally testify in connection with his claim.  The hearing 
transcript and examination report are of record.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that an appellate decision 
on the merits now would not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Laws and Regulations - Sensorineural Hearing Loss 
Evaluation

Generally, VA disability ratings are determined by the 
application of a schedule of ratings based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  Pertinent regulations do not 
require that all cases show all findings specified by the 
rating schedule, but that findings sufficient to identify the 
disease and the resulting disability, as well as coordination 
of the rating with impairment of function, will be expected 
in all cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
would be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2003).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2003).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing loss be conducted by a state-licensed audiologist, 
and must include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.




In addition, 38 C.F.R. § 4.86 provides an alternative rating 
method which may be used certain defined "exceptional 
patterns of hearing impairment":  

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa [of Section 
4.85], whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa [of Section 4.85], whichever results 
in the higher numeral. That numeral will 
then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  
  
The VA also reviews hearing impairment claims for eligibility 
for special monthly compensation under 38 C.F.R. § 3.350 due 
to deafness or deafness in combination with other specified 
disabilities.  See 38 C.F.R. § 4.85(g) (2003).  Deafness for 
the purposes of such consideration means bilateral deafness 
with no air and bone conduction and bilateral hearing loss 
equal or greater than minimum bilateral hearing loss required 
for maximum rating evaluation under the rating criteria.  See 
38 C.F.R. § 3.350(a)(5) (2003).  
  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed. 

III.  Evidence

In October 1991, the RO granted service connection for 
defective hearing and tinnitus in the left ear, with a zero 
percent rating effective on June 22, 1991.  A February 1992 
rating decision denied service connection for right ear 
hearing loss.  In February 2003, the veteran filed a claim 
seeking a compensable rating for bilateral hearing loss.  A 
May 2003 rating decision increased the rating for left ear 
hearing loss and left ear tinnitus, from zero to 10 percent 
effective on February 18, 2003.  It did not address the right 
ear claim.  The RO re-evaluated the claim in a July 2003 
rating decision to correct the omission in the May 2003 
rating decision.  The July 2003 rating decision (1) granted 
service connection for bilateral hearing loss (previously 
evaluated as left ear hearing loss with tinnitus and denial 
of right ear hearing loss), with a 10 percent rating 
effective on February 18, 2003; and (2) denied an evaluation 
higher than 10 percent for bilateral tinnitus (previously 
considered with left ear hearing loss).  Appeal was 
perfected.
    
Medical evidence submitted in support of the claim consists 
of only the audiology examination report, dated in April 2003 
and conducted at a VAMC.  This report indicates that the last 
routine hearing evaluation was conducted in early 1998, and 
that the results of all prior examinations had been carefully 
reviewed before the April 2003 evaluation.  The April 2003 
report provides that the veteran reported bilateral hearing 
impairment and tinnitus, and a history of in-service, 
occupational, and recreational noise exposure.  He reported 
having noticed hearing loss and tinnitus beginning in the 
late 1970s, while in service.  April 2003 audiogram results 
showed right ear sensorineural hearing loss and left ear 
mixed hearing loss.  The examiner opined that it is as likely 
as not that bilateral hearing loss and tinnitus are the 
result of active duty.

The April 2003 examination report indicates that the veteran 
had right ear pure tone decibel thresholds of 35, 40, 65, and 
85, at the respective frequencies of 1000, 2000, 3000, and 
4000 Hertz; the average decibel threshold for these 
frequencies was 56.3.  Speech discrimination in the right ear 
was 88 percent.  He had left ear pure tone decibel thresholds 
of 70, 70, 105+, and 105+, at the respective frequencies of 
1000, 2000, 3000, and 4000 hertz; the average decibel 
threshold for these frequencies was 87.5+.  Speech 
discrimination in the left ear was 82 percent.  He was 
diagnosed with bilateral sensorineural hearing loss, with 
mixed hearing loss in the left ear, and bilateral tinnitus.       

The veteran submitted several statements in support of his 
claim and testified at a Board videoconference hearing in 
February 2004.  The statements and hearing transcript 
indicate that the veteran has reported that hearing is 
particularly difficult in the left ear.  Particularly 
troublesome are background noises that interfere with 
hearing.  Tinnitus significantly impedes his ability to 
sleep.  He reported occupational noise exposure, as his 
employment history includes work as a heavy equipment 
operator while in the National Guard and as a civilian, and a 
carpenter.  He stated that his hearing impairment and 
tinnitus have worsened during the last few years.  He finds 
driving difficult because he cannot hear traffic noises well.    

IV.  Analysis

In April 2003, the veteran's right ear pure tone decibel 
threshold average was 56, and his speech discrimination score 
was 88 percent.  His left ear pure tone decibel threshold 
average was 87.5+; speech discrimination was 82 percent.  
These results correspond to Level II hearing for the right 
ear and Level V hearing for the left ear under Table VI, 
38 C.F.R. § 4.85.  Under Table VII, 38 C.F.R. § 4.85, these 
results (with the left ear being the "poorer" ear), the 
applicable percentage rating is 10 percent.         

The Board also has considered whether "exceptional patterns 
of hearing impairment" are indicated in this case.  
Consideration under 38 C.F.R. § 4.86(a) is warranted for the 
left ear only because the audiology results do show pure tone 
thresholds of 55 decibels or higher at each of the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
requisite decibel findings are not noted with respect to the 
right ear.  Accordingly, either Table VI or Table VIa may be 
applied for the left ear, whichever is more favorable to the 
veteran.  Under Table VI, as discussed earlier, the veteran 
has Level V hearing in the left ear.  Under Table VIa, which 
applies only the pure tone average and not the speech 
discrimination score, a pure tone average of 87.5+ for the 
left ear corresponds to Level VIII hearing.  A Level VIII 
hearing in the left ear (poorer ear), with Level VIII being 
more favorable than Level V, and Level II hearing in the 
right ear (better ear) are still assigned a ten percent 
evaluation under Table VII.  

Consideration under 38 C.F.R. § 4.86(b) is not warranted for 
either ear because the pure tone threshold must be 30 
decibels or less at 1000 Hertz and 70 decibels or higher at 
2000 Hertz, with each ear evaluated separately.  This is not 
shown.  

The Board acknowledges the veteran's apparent belief that 
mechanical application of rating criteria is unfair and/or 
incomplete, and that he believes that he is entitled to an 
evaluation higher than 10 percent.  However, in evaluating 
hearing loss claims, the Board must apply mandates of 
controlling law.  As noted above, consistent with Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992), hearing impairment 
evaluation is derived solely by a mechanical application of 
audiology test results to the rating schedule. 

Eligibility for special monthly compensation in accordance 
with 38 C.F.R. §§ 3.350 and 4.85(g) is not met, as the 
veteran is not deaf bilaterally as defined under the 
regulations.

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
ORDER

An increased evaluation higher than 10 percent for service-
connected bilateral sensorineural hearing loss is denied.



                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



